Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-8 on 12/7/20 is acknowledged.  Claims 1-8 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/20 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea with significantly more.  The claimed invention, in particular claim 1, is directed to an abstract idea because the step of comparing data and the step of determining a most likely composition both appear to recite steps that could be done mentally (or at least with pen and paper), and the step of receiving data could be done mentally.  The abstract idea has not been integrated into a particular practical application because once the most likely composition has been determined, there are no additional steps.  The claimed invention does not recite any elements which are significantly more than the abstract idea because calibration of MALDI-MS data is conventional in the art.  
Dependent claims all further refine the analysis performed by the processor and were considered, however, the subject matter was deemed abstract, like above, and thus, it does not affect the result established above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because “determining a most likely composition of the one or more edible oil samples” is unclear.  What is the most likely composition referring to?  Also, “most likely” appears to be relative claim language. 
Claim 3 is rejected because “most likely”, “likelihood,” “from most likely to least likely”, and “highest ranked” appears to be relative claim language. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention with regard to the rejected claim language. 
The terms “high mass, low mass” in claim 4 are relative terms which render the claim indefinite. The rejected terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 is rejected because it is dependent on claim 6.  For examination purposes, the Office will interpret claim 6 to depend on claim 5. 
Claim 7 is rejected because “maximum intensity” and “an appropriate scaling parameter” are relative terms.  The rejected terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 is rejected because “characteristic peak matching methods” and “decision tree-based methods” are unclear.  The claim initially recites a statistical test, but the cited groups claims “methods”.  Furthermore, “tree-based” is unclear.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (“Jackson,” Rapid characterization of edible oils by direct matrix-assisted laser desorption/ionization time-of-flight mass spectrometry analysis using triacylglycerols, 2006, cited in IDS) in view of Brock et al. (“Brock,” WO 03/040715 A1, 2003, cited in IDS). 
As to claim 1, Jackson teaches a method for analyzing one or more edible oil samples comprising: receiving, by a processor, matrix-assisted laser desorption/ionisation mass spectrometry (MALDI-MS) data for at least one or more edible oil samples (e.g., p. 953), using reference peaks selected from TAG peak(s) and DHB matrix peak(s) of the MALDI-MS data of the one or more edible oil samples (e.g., 953 et seq.); comparing, by the processor, the MALDI-MS data derived from the one or more samples against a library (e.g., both literature values and values reported on the labels on p. 953), wherein the library is obtained by reference peaks from TAG peaks and DHB matrix peaks of the MALDI-MS data for the plurality of edible oil samples, wherein such comparison does not include principal component analysis (e.g., p. 953 et seq.), and determining a most likely composition of the one or more edible oil samples (e.g., p. 952 et seq.).  
As to claim 1, Jackson does not specifically teach calibrating the MALDI-MS data derived from the one or more samples.  Brock teaches calibrating MALDI-MS data with an internal calibration in e.g., [0065] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to calibrate with an internal calibration because it would achieve and maintain the highest performance under varying acquisition conditions (e.g., [0065] of Brock). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Brock, as applied to claim 1 above, and further in view of Birdwell et al. (“Birdwell,” US Pub. No. 2013/0054603, cited in IDS).  
See Jackson and Brock supra.
Jackson does not specifically teach using a cosine similarity test.  Birdwell teaches the cosine similarity distance metric is equivalent to the cosine of the angle between two vectors and is the inner product divided by the norm/length of the inner product. This metric has been used in many areas due to the easy and intuitive interpretation of the similarity. The metric is also bounded on the interval from zero to one with a value of zero indicating the vectors are perpendicular and a value of one indicating the vectors are collinear. Noreault and McGill cite Torgerson's 1958 book as the origin of the metric; however, many linear algebra texts show the proof of this metric. This metric has a benefit of being scale independent. (e.g., [0032] et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the cosine similarity test because it has been used in many areas due to the easy and intuitive interpretation of the similarity (e.g., [0032] of Birdwell). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Brock, as applied to claim 1 above, and further in view of Askenazi (US Pub. No. 2006/0293861, cited in IDS).
See Jackson and Brock supra.
Jackson does not specifically teach data binning.  Askenazi teaches binning of data is one of the most frequently used preprocessing techniques for grouping related data and reducing the overall amount of data in mass spectrometry data analysis. Binning is a process in which the data in an experiment is reduced by rounding and grouping spectral data points together in a predetermined grid. Adjacent values are grouped together and either the largest intensity value of the combined data, or the sum of the intensities of the combined data is selected to represent the intensity of the binned data. (e.g., [0005] et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize data binning because it is one of the most frequently used preprocessing techniques for grouping related data and reducing the overall amount of data in mass spectrometry data analysis (e.g., [0005] of Askenazi). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Brock, as applied to claim 1 above, and further in view of Bian et al. (“Bian,” CN 104297205A).
See Jackson and Brock supra.
Jackson does not specifically teach one of the claimed statistical tests.  In e.g., [0005], Bian teaches the partial least squares-discriminant analysis (PLS-DA) is a common chemical mode identification method.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the PLS-DA because it is a common chemical mode identification method (e.g., [0005] of Bian). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/10/2022